



Exhibit 10.4














Owens & Minor, Inc.
Officer Severance Policy
































    


Organizational or Functional Area(s):
Corporate Officers



Policy For:
Officer Severance



Sponsor:
The Compensation & Benefits Committee of the Board of Directors



    






        



--------------------------------------------------------------------------------









1.0
Approval, Review and Revision History



Version
Description of Revision
Stakeholder/
Reviewer
Date
Title
 
Original Policy Adopted
 
2005
 
 
Board of Directors Approved
 
2015
 
 
Board of Directors Approved
 
2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





2



--------------------------------------------------------------------------------





2.0
Purpose



The purpose of the policy is to have a formal executive severance policy in lieu
of the Company’s general severance policy for Corporate Officers that provides
more appropriate and competitive levels of severance where the officer’s
employment is involuntarily terminated without Cause or the officer resigns at
the request of the Company.




3.0
Applicability and Scope



This policy applies to Corporate Officers whose employment is involuntarily
terminated by the Company without Cause or who resign at the request of the
Company. Furthermore, this policy is intended to cover cash severance based on
salary and bonus of the Corporate Officer. The vesting or forfeiture of
outstanding equity grants of the Corporate Officer is determined based on the
applicable equity grant agreement between the Company and the Corporate Officer.
In addition, severance benefits to Corporate Officers following a “change in
control” of the Company are covered by separate severance agreements entered
into between the Company and the Corporate Officers and are not intended to be
covered or determined by this policy.


4.0
Definitions



Affiliate


Affiliate means, with respect to the applicable person or entity, any person or
entity that directly or indirectly through one or more intermediaries, controls,
is controlled by or is under common control with the applicable entity or
person.


Base Salary


Base salary means the annual base salary of the Corporate Officer as of the date
of involuntary termination without Cause or resignation at the request of the
Company.


Bonus


Bonus means the amount of cash incentive paid to the Corporate Officer under the
Company’s annual incentive program for the applicable year.


Cause


Cause means one or more of the following by a Corporate Officer:
(i) misappropriation, theft or embezzlement of funds or property from the
Company or an Affiliate or securing or attempting to secure personally any
profit in connection with any transaction entered into on behalf of the Company
or an Affiliate, (ii) conviction of, or entry of a plea of “nolo contendere”
with respect to, a felony, or a misdemeanor which, in the reasonable opinion of
the Company, is likely to cause material harm to the Company’s or an Affiliate’s
business, customer or supplier relations, financial condition or prospects,
(iii) violation of the Company’s Code of Honor or any successor code of conduct
or refusal to sign an acknowledgement to abide by the same; (iv) violation of
any material law or regulation to the detriment of the Company or any Affiliate;
(v) engagement in conduct that results in or


3



--------------------------------------------------------------------------------





would be reasonably likely to result in material injury to the reputation of the
Company or any Affiliate if the Corporate Officer were to continue to be
employed by the Company; or (vi) failure to substantially perform (other than by
reason of illness or temporary disability, regardless of whether such temporary
disability is or becomes a total and permanent disability (as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended), or by reason of
approved leave of absence) the duties of the officer’s job.


Company


The Company means Owens & Minor, Inc.


Corporate Officers


The Corporate Officers include the following officer positions in the Company
that have been elected by vote or resolution of the Board as an officer of Owens
& Minor, Inc.:


Chief Executive Officer
President
President – Global Solutions
President – Global Products
Chief Financial Officer
Chief Operating Officer
Executive Vice President
Senior Vice President
Vice President


Severance Event


Severance Event means the involuntary termination without Cause of the Corporate
Officer by the Company or the Corporate Officer’s resignation from the Company
at the request of the Company.


Severance Period


Severance Period means the applicable period of time set forth in the table in
Section 5.0 below for the Corporate Officer.


Target Bonus


Target Bonus means the target cash incentive compensation for the Corporate
Officer under the Company’s annual incentive program for the applicable year.


5.0
Policy Statements

Upon the occurrence of a Severance Event for a Corporate Officer, subject to the
other terms and conditions set forth herein, the Company shall make a severance
payment to such Corporate Officer as shown in the following table:






4



--------------------------------------------------------------------------------





Officer Position
Severance Amount
Severance Period
CEO
President
Chief Operating Officer
Executive Vice President
Senior Vice President
1.5 x the sum of:
•    Base Salary
•    The lower of average Bonus paid or Target Bonus for the three calendar
years prior to date of employment termination
18 months
Vice President
1.0    x the sum of:
•    Base Salary
•    The lower of average Bonus paid or Target Bonus for the three calendar
years prior to date of employment termination


12 months



Other Benefits. In addition to the severance payment and subject to the other
terms and conditions set forth herein, a Corporate Officer will receive the
following upon the occurrence of a Severance Event:


•
A lump sum cash payment amount equal to the number of months in the Severance
Period (i.e., 12 or 18 months, as applicable) times the difference between (1)
the monthly premium for continued group health plan coverage under Section 4980B
of the Internal Revenue Code of 1986, as amended (the “Code”), i.e., “COBRA,”
for the health plan coverage in effect for the Corporate Officer and his or her
dependents immediately prior to the Severance Event minus (2) the monthly
premium for such coverage paid by active employees of the Company. Such payment
is referred to herein as the “Welfare Benefit Payment.”



•
Outplacement services provided by the Company for up to six months following
date of termination



•
Tax preparation and financial counseling services consistent with allowance
during employment provided for the applicable Severance Period or until
alternate employment begins



This policy does not provide for any additional age, pay or service credit
benefits under any retirement plans or programs of the Company.


Conditions to Receipt of Severance Benefits. As a condition to receiving any of
the severance benefits described in this policy, the Corporate Officer must
enter into the following agreements with the Company (in form reasonably
acceptable to the Company) and such agreements must have become irrevocable:


•
a non-compete, non-solicitation (employees and customers), non-disparagement and
non-interference agreement for the benefit of the Company and its Affiliates
that will apply during the Severance Period





5



--------------------------------------------------------------------------------





•
a confidentiality agreement with respect to the Company’s and its Affiliates’
information will apply for an indefinite period



•
a general release of claims against the Company and its Affiliates arising out
of employment





Violation of any one of the above-referenced agreements will cause cessation of
further severance benefits and require reimbursement of severance amounts paid
or benefits provided by the Company.




6.0
Standards and Procedures



The General Counsel and Senior Vice President of Human Resources shall make all
determinations as to the eligibility of a Corporate Officer for severance
benefits under this policy and shall be responsible for preparing and approving
all documentation relative to the conditions underlying the receipt of severance
benefits (including but not limited to agreements of the Corporate Officer on
non-competition, non-solicitation, non-disparagement, non-interference,
confidentiality and release of claims against the Company and its Affiliates).
In the event either the General Counsel or Senior Vice President of Human
Resources is the officer whose eligibility for severance benefits under this
policy is being evaluated, the one whose eligibility is not being evaluated
together with the Chief Executive Officer of the Company shall make the
determination of eligibility and satisfaction of conditions.


In the event of any question on interpretation of this policy that cannot be
resolved by the General Counsel and Senior Vice President of Human Resources,
the Chairman of the Compensation & Benefits Committee shall have final
discretionary authority to interpret and construe the provisions of this policy.


The severance payments described in the table in Section 5.0 and the Welfare
Benefit Payment will be made in a cash lump sum within 60 days after the
termination date of the Corporate Officer’s employment with the Company,
provided all conditions to receipt of the severance benefits described in this
policy have been met; provided that payment will be delayed for six months if
the payment is deemed deferred compensation subject to Internal Revenue Code
Section 409A and the officer is then a “specified employee” as defined in
Section 409A. It is the intent of the Company that any payment under this policy
shall, to the extent subject to Section 409A of the Internal Revenue Code, be
paid in compliance with Section 409A and the treasury regulations thereunder
such that there will be no adverse tax consequences, interest or penalties as a
result of the payments. However, in the event that the amounts payable or paid
under this policy are subject to any taxes, penalties or interest under Section
409A, the Corporate Officer shall be solely liable for the payment of any such
taxes, penalties or interest.
7.0
Accountability



The General Counsel and the Senior Vice President of Human Resources shall be
responsible for the execution and enforcement of this severance policy.
    


6



--------------------------------------------------------------------------------





8.0
Monitoring Activities



Subject to the provisions of Section 6.0 above, the General Counsel and Senior
Vice President of Human Resources shall review and approve the payment of
severance under this policy to any Corporate Officer to ensure that the policy
is being applied correctly and consistently and that all conditions to receipt
of the benefits under this policy have been met and continue to be met. The
General Counsel and Senior Vice President of Human Resources shall prepare and
approve the documentation relative to the Corporate Officer’s agreement with the
Company on non-competition, non-solicitation, non-interference, confidentiality
and release of claims.






9.0
Review Cycle



This policy may be reviewed and revised at any time by the Compensation &
Benefits Committee of the Board of Directors in consultation with the General
Counsel and the Senior Vice President of Human Resources and shall be reviewed
for potential revision approximately every three years.


10.0
Effective Date



This policy is effective August 1, 2015, and amended and restated effective for
separations from employment on and after May 7, 2018.


11.0    Miscellaneous


Tax Withholding


The Company shall have authority to withhold or cause to have withheld
applicable income and payroll taxes from any payments made under the policy to
the extent required by law.


No Contract of Employment


This policy shall not be deemed to constitute a contract of employment or impose
on the Company any obligation to retain any Corporate Officer as an employee, to
continue any Corporate Officer’s current employment status or to change any
employment policies of the Company, nor shall any provision hereof restrict the
right of the Company to discharge any of its employees or restrict the right of
any such employee to terminate his or her employment with the Company.


ERISA


This policy, to the extent covered by ERISA, is intended to be an unfunded
employee welfare benefit plan as defined in Section 3(1) of ERISA. Benefits
provided for under the policy shall be paid from the general assets of the
Company if and when such benefits are owed. No Corporate Officer, employee of
the Company, or any other person shall have any rights to


7



--------------------------------------------------------------------------------





or interest in any specific assets or accounts of the Company or any of its
affiliates by reason of this policy.


Code Section 409A


It is intended that the payments and benefits under the policy are, to the
greatest extent possible, exempt from the application of Code section 409A, and
the policy shall be construed and interpreted accordingly. To the extent
payments and benefits are not so exempt, the policy shall be construed and
interpreted to comply with Code section 409A. Therefore:


•
If the Company (or, if applicable, the successor entity thereto) determines that
all or a portion of the payments and benefits provided under the policy
constitute “deferred compensation” under Code section 409A and that the
Corporate Officer is a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Code section 409A(a)(2)(B)(i), then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Code section 409A, the timing of the applicable payments
shall be delayed until the six-month anniversary of the Corporate Officer’s
“separation from service” (as defined under Code section 409A) and the Company
(or the successor entity thereto, as applicable) shall (i) pay to the Corporate
Officer a lump-sum amount equal to the sum of the payments that the Corporate
Officer would otherwise have received during such six-month period had no such
delay been imposed, and (ii) commence paying the balance of the payments in
accordance with the applicable payment schedule set forth in the policy.



•
If the Company (or, if applicable, the successor entity thereto) determines that
(i) all or a portion of the payments and benefits provided under the policy
constitute “deferred compensation” under Code section 409A, (ii) such payments
and benefits are subject execution of a Release or Restrictive Agreements, and
(iii) the designated period for making such payment spans two calendar years,
then such payments and benefits shall be made in the second calendar year.



•
For purposes of Code section 409A, each installment payment and any other
payment provided under the policy shall be treated as a separate payment.



•
To the extent required by Code section 409A, any payments to be made to a
Corporate Officer upon his or her termination of employment shall only be made
upon such Corporate Officer’s separation from service.



•
The amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a Corporate Officer’s taxable year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year. The reimbursement of an eligible expense shall be made on or before the
last day of the Corporate Officer’s taxable year following the taxable year in
which the expense was incurred. The right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.



The Company makes no representations that the payments and benefits provided
under the policy comply with Code section 409A, and in no event shall the
Company or any Affiliate be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Corporate
Officer on account of noncompliance with Code section 409A.








8



--------------------------------------------------------------------------------





Invalidity, Reformation


Should any provisions of the policy be deemed or held to be unlawful or invalid
for any reason, such fact shall not adversely affect the other provisions of the
policy unless such determination shall render impossible or impracticable the
functioning of the policy, and in such case, an appropriate provision or
provisions shall be adopted so that the policy may continue to function
properly.


Benefits not Assignable


The rights of a Corporate Officer under the policy are personal. No interest of
a Corporate Officer under the policy may be assigned, transferred, seized by
legal process or subjected to the claims of creditors in any way. A Corporate
Officer’s rights under the policy are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge or encumbrance.


Applicable Law


The policy shall be construed according to the laws of the Commonwealth of
Virginia, except as preempted by ERISA or other applicable federal law.




36076767_2


9

